Exhibit 10.19.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
October 1, 2007 (the “Effective Date”), by and between General Nutrition
Centers, Inc., a Delaware corporation (the “Company”) and indirect wholly owned
subsidiary of GNC Acquisition Holdings Inc., a Delaware corporation (“GNC”), and
Gerald J. Stubenhofer, Jr. (the “Executive”).
     WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein and the Executive has agreed to be so
employed.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged. the
parties hereto, intending to he legally hound, agree as follows:
1. Employment of Executive; Duties.
     1.1 Title. During the Employment Period (as defined in Section 2 hereof),
the Executive shall serve as Senior Vice President, Chief Legal Officer and
Secretary of the Company and of GNC. The Executive shall have the normal duties,
responsibilities and authority commensurate with such positions.
     1.2 Duties. During the Employment Period, the Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities of the Executive’s positions and shall render such services on
the terms set forth herein. In addition, the Executive shall have such other
executive and managerial powers and duties as may reasonably be assigned to the
Executive, commensurate with the Executive serving as a Senior Vice President.
The Company may adjust the duties and responsibilities of the Executive as a
Senior Vice President, notwithstanding the specific title set forth in
Section 1.1 hereof, based upon the Company’s needs from time to time. Except for
sick leave, reasonable vacations and excused leaves of absence, the Executive
shall throughout the Employment Period, devote substantially all the Executive’s
working time, attention, knowledge and skills faithfully, and to the best of the
Executive’s ability, to the duties and responsibilities of the Executive’s
positions in furtherance of the business affairs and activities of the Company
and its subsidiaries and Affiliates (as defined in Section 5.4(a) hereof and,
except where the Company provides its written consent otherwise, shall maintain
the Executive’s principal residence within 75 miles of the principal office of
the Company as of the Effective Date. The Executive shall at all times be
subject to. comply with, observe and carry out (a) the Company’s rules,
regulations, policies and codes of ethics and/or conduct applicable to its
employees generally and in effect from time to time and (b) such rules,
regulations, policies, codes of ethics and/or conduct, directions and
restrictions as the Board of Directors of the Company (the “Board”) may from
time to time reasonably establish or approve for senior executive officers of
the Company.

 



--------------------------------------------------------------------------------



 



2. Term of Employment.
     2.1 Employment Period. The employment of the Executive hereunder shall
continue until September 30, 2009 (the “Initial Employment Period”), unless
terminated earlier in accordance with the provisions of Section 4 of this
Agreement.
     2.2 Extension. Unless terminated earlier in accordance with the provisions
of Section 4 of this Agreement, the employment of the Executive hereunder shall
continue after the end of the Initial Employment Period for additional one
(1)-year periods (each an “Extension Period” and, together with the Initial
Employment Period, the “Employment Period”), unless the Company or the Executive
notifies the other in writing not less than thirty (30) days prior to the end of
the Initial Employment Period, or the end of the applicable Extension Period, of
its or the Executive’s election, in its or the Executive’s sole discretion, not
to extend the Employment Period.
3. Compensation and General Benefits.
     3.1 Base Salary.
          (a) During the Employment Period, the Company agrees to pay to the
Executive an annual base salary in an amount equal to $275,000 (such base
salary, as may be adjusted from time to time pursuant to Section 3.1(b), is
referred to herein as the “Base Salary”). The Executive’s Base Salary, less
amounts required to be withheld under applicable law, shall be payable in equal
installments in accordance with the Company’s normal payroll practices and
procedures in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than monthly.
          (b) The Board or the Compensation Committee established by the Board
(the “Compensation Committee”) shall review the Executive’s performance on an
annual basis and, based on such review, may change the Base Salary, as it,
acting in its sole discretion, shall determine to be reasonable and appropriate.
     3.2 Bonus. With respect to the 2007 calendar year and with respect to each
calendar year that commences during the Employment Period, the Executive shall
be eligible to receive from the Company an annual performance bonus (the “Annual
Bonus”) on a basis and in an amount to be determined by the Board or the
Compensation Committee in the exercise of its sole discretion for the applicable
year. For 2007, the Executive’s target Annual Bonus shall be forty percent (40%)
of the Base Salary with a maximum of seventy percent (70%) of the Base Salary
(prorated consistent with the Executive’s first day or employment) if the
Company exceeds the annual goals determined by the Board or the Compensation
Committee for 2007. Any Annual Bonus earned shall be payable in full as soon as
reasonably practicable following the determination thereof, but in no event
later than May 15 of the following year, and in accordance with the Company’s’
normal payroll practices and procedures. Except as otherwise expressly provided
in Section 4 hereof, any Annual Bonus (or portion thereof) payable under this
Section 3.2 shall not be payable unless the Executive is employed by the Company
on the last day of the period to which such Annual Bonus relates.

2



--------------------------------------------------------------------------------



 



     3.3 Expenses. During the Employment Period, in addition to any amounts to
which the Executive may be entitled pursuant to the other provisions of this
Section 3 or elsewhere herein, the Executive shall be entitled to receive
reimbursement from the Company for all reasonable and necessary expenses
incurred by the Executive in performing the Executive’s duties hereunder on
behalf of the Company, subject to, and consistent with, the Company’s policies
for expense payment and reimbursement, in effect from time to time.
     3.4 Fringe Benefits. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Section 3 or elsewhere herein, the Executive shall be entitled to
participate in, and to receive benefits under, (a) any benefit plans,
arrangements or policies made available by the Company to its employees
generally, subject to and on a basis consistent with the terms, conditions and
overall administration of each such plan, arrangement or policy and (b) without
limiting the foregoing, the benefits set forth on Exhibit B attached hereto.
     3.5 Stock Options.
          (a) The Company shall recommend to the Compensation Committee of GNC
that the Executive be granted non-qualified options under the GNC Acquisition
Holdings Inc. 2007 Stock Incentive Plan (the “Plan”) to purchase a total of
125,000 shares of Class A Common Stock, par value $0.001 per share, of GNC (the
“Common Stock”) with a per share exercise price equal to (i) the fair market
value of the Common Stock on the date of grant, as determined by the GNC
Compensation Committee, or other Committee under the Plan (as defined therein),
with respect to one-half of such grant and (ii) 150% of such fair market value
with respect to one-half of such grant. The options shall have a term of ten
(10) years from the date of grant. The options shall become vested and
exercisable in equal installments of 20% on each anniversary of the date of
grant, subject to the Executive’s employment with the Company. Except as
otherwise provided herein, the options shall be subject to the terms and
conditions of the Plan and the form of option agreement applicable for other
senior executives of the Company approved by the Committee under the Plan.
          (b) During the Employment Period and subject to the approval of the
Compensation Committee and the GNC Compensation Committee, or other Committee
under the Plan, the Executive shall be eligible to participate in and be granted
awards under the Plan.

4.   Termination.

     4.1 General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4.
     4.2 Death or Disability of the Executive.
          (a) The employment of the Executive hereunder (and the Employment
Period) shall terminate upon (i) the death of the Executive and (ii) at the
option of the Company, upon not less than fifteen (15) days’ prior written
notice to the Executive or the Executive’s personal representative or guardian,
if the Executive suffers a "Total Disability” (as defined in

3



--------------------------------------------------------------------------------



 



Section 4.2(b) hereof). Upon termination for death or Total Disability, subject
to reduction by any benefits paid or payable to the Executive, the Executive’s
beneficiaries or estate under any Company-sponsored disability benefit plan
program or policy for the period following such date of termination, (A) the
Company shall pay to the Executive, guardian or personal representative, as the
case may be, the Executive’s current Base Salary for the remainder of the
Employment Period in effect immediately prior to the date of termination and
(B) subject further to the sole discretion of the Board or the Compensation
Committee, the Company may also pay to the Executive, guardian or personal
representative, as the case may be, a prorated share of the Annual Bonus
pursuant to Section 3.2 hereof (based on the period of actual employment) that
the Executive would have been entitled to had the Executive worked the full year
during which the termination occurred, provided that bonus targets are met for
the year of such termination. Any bonus shall be payable as soon as reasonably
practicable following the determination thereof, but in no event later than
May 15 of the following year, and in accordance with the Company’s normal
payroll practices and procedures.
          (b) Subject to the last sentence of this Section 4.2(b), for purposes
of this Agreement, "Total Disability” shall mean (i) if the Executive is subject
to a legal decree of incompetency (the date of such decree being deemed the date
on which such disability occurred), (ii) the written determination by a
physician selected by the Company that, because of a medically determinable
disease, injury or other physical or mental disability, the Executive is unable
substantially to perform, with or without reasonable accommodation, the material
duties of the Executive required hereby, and that such disability has lasted for
ninety (90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Board or the Compensation Committee
determines are relevant to a determination of whether the Executive is mentally
and/or physically disabled or are required by the Company physician, (y) furnish
such medical information as may be reasonably requested and (z) waive any
applicable physician patient privilege that may arise because of such
examination. Notwithstanding anything to the contrary in this Section 4.2(b),
Total Disability shall have the definition of “Disabled” contained in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in
any instance in which amounts are paid under this Agreement as a result of
Executive’s Total Disability and such amounts are treated as deferred
compensation under Section 409A of the Code.
          (c) With respect to outstanding stock options and other equity-based
awards held by the Executive as or the date of termination pursuant to this
Section 4.2. (i) any such options that am not vested or exercisable as of such
date of termination shall immediately expire and any such equity-based awards
that are not vested as of such date of termination shall immediately be
forfeited and (ii) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the one
hundred eighty (180)-day period following such date of termination,

4



--------------------------------------------------------------------------------



 



          (d) With respect to any shams of Common Stock held by the Executive
that am vested as of the date of termination pursuant to this Section 4.2 (or
issued pursuant to the exercise of options following such date of termination
pursuant to Section 4.2(c) hereof), for the two hundred seventy (270)-day period
following such date of termination, the Company (or its designee) shall have the
right to purchase from the Executive or the Executive’s beneficiary, as
applicable, and the Executive or the Executive’s beneficiary hereby agrees to
sell any or all such shares to the Company (or the Company’s designee) for an
amount equal to the product of (i) the per share current fair market value of a
share of Common Stock (as determined by the Board in good faith) and (ii) the
number of shares so purchased.
     4.3 Termination by the Company Without Cause or Resignation by the
Executive For Good Reason.
          (a) The Company may terminate the Executive’s employment without
“Cause” (as defined in Section 4.3(g)), and thereby terminate the Executive’s
employment (and the Employment Period) under this Agreement at any time with no
requirement for notice to the Executive.
          (b) The Executive may resign, and thereby terminate the Executive’s
employment (and the Employment Period), at any time for “Good Reason” (as
defined in Section 4.3(f) hereof), upon not less than sixty (60) days’ prior
written notice to the Company specifying in reasonable detail the reason
therefore; provided, however, that the Company shall have a reasonable
opportunity to cure any such Good Reason (to the extent possible) within sixty
(60) days after the Company’s receipt of such notice: and provided further that,
if the Company is not seeking to cure, the Company shall not be obligated to
allow the Executive to continue working during such period and may, in its sole
discretion, accelerate such termination of employment (and the Employment
Period) to any date during such period.
               (i) Executive may not terminate employment under this Agreement
for Good Reason regarding any of the Company’s acts or omissions of which
Executive had actual notice for sixty (60) days or more prior to giving notice
of termination for Good Reason.
               (ii) A. determination of whether the Executive legitimately has
Good Reason for termination of the Executive’s employment under this Agreement,
and of whether the Company has effectively cured and thus eliminated the grounds
for such Good Reason, shall be made only by the Chief Executive Officer of the
Company (the “Chief Executive Officer’), within the Chief Executive Officer’s
sole judgment and discretion, acting in good faith after having met with the
Company’s Vice President of Human Resources.
          (c) In the event the Executive’s employment is terminated pursuant to
this Section 4.3, then, subject to Section 4.3(d) hereof, the following
provisions shall apply:
               (i) The Company shall continue to pay the Executive the Ease
Salary to which the Executive would have been entitled pursuant to Section 3.1
hereof (at the Base Salary rate during the year of termination) had the
Executive remained in the employ of the Company until the expiration of the
Employment Period in effect immediately prior to the date of termination, with
all such amounts payable in accordance with the Company’s normal payroll

5



--------------------------------------------------------------------------------



 



practices and procedures in the same manner and at the same time as though the
Executive remained employed by the Company; provided, however, that if the date
of termination is during the Initial Employment Period, the Company shall
continue to pay the Executive such Base Salary for the greater of (A) the period
set forth above in this Section 4.3(c)(i) or (B) a twelve (12)-month period
following such date of termination.
               (ii) If such termination occurs upon or within six (6) months
following a Change of Control (as defined in Exhibit A attached hereto), the
Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate during the year of termination) for the greater of (A) the period
set forth in Section 4.3(c)(i) hereof or (B) a two (2)-year period following
such date of termination, with all such amounts payable in accordance with the
Company’s normal payroll practices and procedures in the same manner and at the
same time as though the Executive remained employed by the Company.
               (iii) In the event the Executive’s employment is terminated
pursuant to this Section 4.3 without Cause, and if the Company has previously
effected reductions in the Executive’s Base Salary and the base salary of all
executives at the same level as the Executive, which reductions were
substantially similar, then the Base Salary rate for purposes of Section 4.3(c)
(i) or (ii) hereof shall be the Base Salary rate in effect immediately prior to
such reductions.
               (iv) Subject to the sole discretion of the Board or the
Compensation Committee, the Company may pay to the Executive a prorated share of
the Annual Bonus pursuant to Section 3.2 hereof (based on the period of actual
employment) that the Executive would have been entitled to had the Executive
worked the full year during which the termination occurred, provided that bonus
targets are met for the year of such termination. The bonus shall be payable as
soon as reasonably practicable following the determination thereof, but in no
event later than May 15 of the following year, and in accordance with the
Company’s normal payroll practices and procedures.
               (v) If the Executive elects continuation coverage (with respect
to the Executive’s coverage and/or any eligible dependent coverage) under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to the Company’s group health insurance plan, the
Executive shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage. Unless prohibited by law, the Company shall reimburse the
Executive For any portion of the monthly cost of COBRA Continuation Coverage
that exceeds the amount of the monthly health insurance premium (with respect to
the Executive’s coverage and/or any eligible dependent coverage) payable by the
Executive immediately prior to the date of Executive’s termination, such
reimbursements to continue (A) through the expiration of the Employment Period
in effect immediately prior to the date of termination or (B) in the event that
Executive’s Base Salary is being paid pursuant to Section 4.3(c)(ii), for the
period set forth therein. The Company shall pay the reimbursements on a monthly
basis in accordance with the Company’s normal payroll practices and procedures.

6



--------------------------------------------------------------------------------



 



               (vi) With respect to outstanding options and other equity-based
awards held by the Executive as of the date of termination pursuant to this
Section 4.3, (A) any such options that are not vested or exercisable as of such
date of termination shall immediately expire and any such equity-based awards
that are not vested as of such date of termination shall immediately be
forfeited and (B) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the
ninety (90)-day period following such date of termination.
               (vii) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination pursuant to this
Section 4.3 (or issued pursuant to the exercise of options following such date
of termination pursuant to Section 4.3(c)(vi) hereof), for the one hundred
eighty (180)-day period following such date of termination, the Company (or its
designee) shall have the right to purchase from the Executive, and the Executive
hereby agrees to sell any or all such shares to the Company (or the Company’s
designee), for an amount equal to the product of (A) the per share current fair
market value of a share of Common Stock (as determined by the Board in good
faith) and (B) the number of shares so purchased.
          (d) As a condition precedent to the Executive’s right to receive the
benefits set forth in Section 4.3(c) hereof, the Executive agrees to execute a
release of the Company and its respective Affiliates, officers, directors,
stockholders, employees, agents, insurers, representatives and successors from
and against any and all claims that the Executive may have against any such
Person (as defined in Section 5.4(f) hereof) relating to the Executive’s
employment by the Company and the termination thereof, such release to be in
form and substance reasonably satisfactory to the Company.
          (e) Anything in this Agreement to the contrary notwithstanding, if it
shall be determined that any payment, vesting, distribution or transfer by the
Company or any successor, or any Affiliate of the foregoing or by any other
Person or that any other event occurring with respect to the Executive and the
Company for the Executive’s benefit, whether paid or payable or distributed or
distributable under the terms of this Agreement or otherwise (including under
any employee benefit plan) (a “Payment”) would he subject to or result in the
imposition of the excise tax imposed by Section 4999 of the Code (and any
regulations or guidance promulgated or issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the amount of the Payment shall be
reduced to the highest amount that may be paid by the Company or other entity
without subjecting any such Payment to the Excise Tax (the “Payment Reduction”).
The Executive shall have the right to designate those payments or benefits that
shall be reduced or eliminated under the Payment Reduction to avoid the
imposition of the Excise Tax, subject to the confirmation of the Accounting Firm
(as defined herein) with respect to the intended effect thereof.
               (i) Subject to the provisions of Section 4.3(e)(ii), all
determinations required to be made under this Section 4.3(e), including whether
and when a Payment is subject to Section 4999 and the assumptions to be utilized
in arriving at such determination and in determining an appropriate Payment
Reduction, shall be made by PricewaterhouseCoopers LLP, or any other nationally
recognized accounting firm that shall be the Company’s outside auditors

7



--------------------------------------------------------------------------------



 



at the time of such determination (the “Accounting Firm”), which Accounting Firm
shall provide detailed supporting calculations to the Executive and the Company
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there will be a Payment that the Person giving notice
believes may be subject to the Excise Tax. All fees and expenses of the
Accounting Firm shall be borne by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 43(e)(ii) and (iii)), in the absence of material
mathematical or legal error.
               (ii) As a result of uncertainty in the application of
Section 4999 that may exist at the time of the initial determination by the
Accounting Firm, it may be possible that in making the calculations required to
be made hereunder, the Accounting Firm shall determine that a Payment Reduction
need not be made that properly should be made (an “Overpayment”) or that a
Payment Reduction not properly needed to be made should be made (an
“Underpayment”). If, within seventy-five (75) days after the Accounting Firm’s
initial determination under Section 4.3(e)(i), the Accounting Firm shall
determine that an Overpayment was made, any such Overpayment shall be treated
for all purposes, to the extent practicable and subject to applicable law, as a
loan to the Executive with interest at the applicable Federal rate provided for
in Section 1274(d) of the Code and shall be repaid by the Executive to the
Company within thirty-five (35) days after the Executive receives notice of the
Accounting Firm’s determination; provided, however, that the amount to be repaid
by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid will not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment. If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of the
Accounting Firm’s determination.
               (iii) The Executive shall give written notice to the Company of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Executive of an Excise Tax, such notice to be provided within
fifteen (15) days after the Executive shall have received written notice of such
claim. The Executive shall cooperate with the Company in determining whether to
contest or pay such claim and shall not pay such claim without the written
consent of the Company, which shall not be unreasonably withheld, conditioned or
delayed.
               (iv) This Section 4.3(e) shall remain in full force and effect
following the termination of the Executive’s employment for any reason until the
expiration of the statute of limitations on the assessment of taxes applicable
to the Executive for all periods in which the Executive may incur a liability
for taxes (including Excise Taxes), interest or penalties arising out of the
operation of this Agreement.
          (f) For purposes of this Agreement, the Executive would be entitled to
terminate the Executive’s employment for “Good Reason” if without the
Executive’s prior written consent:

8



--------------------------------------------------------------------------------



 



               (i) the Company fails to comply with any material obligation
imposed by this Agreement;
               (ii) the Company changes the Executive’s position from that of a
Senior Vice President; provided, however, that (A) a change in the Executive’s
duties or responsibilities without a change in the Executive’s position as a
Senior Vice President shall not constitute Good Reason and (B) nothing herein
shall prohibit the Company from changing the Executive’s specific title as a
Senior Vice President, notwithstanding the specific title set forth in
Section 1.1 hereof, based upon the Company’s needs from time to time; or
               (iii) the Company effects a reduction in the Executive’s Base
Salary, unless all executives at the same level as the Executive receive a
substantially similar reduction in base salary.
          (g) For purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following events, and the Company shall have the sole
discretion to determine the existence of Cause:
               (i) a failure by the Executive to comply with any obligation
under this Agreement;
               (ii) the Executive’s being indicted for (A) any felony or (B) any
misdemeanor that causes or is likely to cause harm or embarrassment to the
Company or any of its Affiliates, in the reasonable judgment of the Board;
               (iii) theft, embezzlement or fraud by the Executive in connection
with the performance of the Executive’s duties hereunder;
               (iv) the Executive’s engaging in any activity that gives rise to
a material conflict with the Company or any of its Affiliates;
               (v) the misappropriation by the Executive of any material
business opportunity of the Company or any of its Affiliates;
               (vi) any failure to comply with, observe or carry out the
Company’s rules, regulations, policies and codes of ethics and/or conduct
applicable to its employees generally and in effect from time to time, including
(without limitation) those regarding conflicts, potential conflicts of interest
or the appearance of a conflict of interest;
               (vii) any failure to comply with, observe or carry out the rules,
regulations, policies, directions, codes of ethics and/or conduct and
restrictions established or approved by the Board from time to time for senior
executive officers of the Company, including (without limitation) those
regarding conflicts, potential conflicts of interest or the appearance of a
conflict of interest;
               (viii) substance abuse or use of illegal drugs that, in the
reasonable judgment of the Board, (A) impairs the Executive’s performance of the
Executive’s duties

9



--------------------------------------------------------------------------------



 



hereunder or (B) causes or is likely to cause harm or embarrassment to the
Company or any of its Affiliates; and
               (ix) engagement in conduct that Executive knows or should know is
injurious to the Company or any of its Affiliates.
     4.4 Termination For Cause. Voluntary Resignation Other Than For Good Reason
or Election Not to Extend the Employment Period.
          (a) (i) The Company may, upon action of the Board, terminate the
employment of the Executive (and the Employment Period) at any time for
“Cause”.(ii) the Executive may voluntarily resign other than for Good Reason and
thereby terminate the Executive’s employment (and the Employment Period) under
this Agreement at any time upon not less than thirty (30)-days’ prior written
notice or (iii) either the Company or the Executive may elect not to extend or
further extend the Employment Period pursuant to Section 2.2 hereof.
          (b) The following provisions shall apply upon termination by the
Company for Cause, by the Executive as the result of resignation for other than
for Good Reason, or by the Company or the Executive at the end of the Employment
Period as the result of an election not to extend or further extend the
Employment Period:
               (i) The Executive shall be entitled to receive all amounts of
earned but unpaid Base Salary and benefits accrued through the date of such
termination. Except as provided below, all other rights of the Executive (and
all obligations of the Company) hereunder shall terminate as of the date of such
termination.
               (ii) With respect to outstanding options and other equity-based
awards held by the Executive as of the date of termination pursuant to this
Section 4.4, (A) any such options that are not vested or exercisable as of such
date of termination shall immediately expire and any such equity-based awards
that are not vested as of such date of termination shall immediately be
forfeited and (B) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the
ninety (90)-day period following such date of termination.
               (iii) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination pursuant to this
Section 4.4 (or issued pursuant to the exercise of options following such date
of termination pursuant to Section 4.4(b)(ii) hereof), for the one hundred
eighty (180)-day period following such date of termination, the Company (or its
designee) shall have the right to purchase from the Executive and the Executive
hereby agrees to sell any or all such shares to the Company (or the Company’s
designee) for an amount equal to the product of (A) the per share current fair
market value of a share of Common Stock (as determined by the Board in good
faith) and (B) the number of shares so purchased.
     4.5 Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by the
Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the

10



--------------------------------------------------------------------------------



 



Executive, from any and all officer and/or director positions that the
Executive, immediately prior to such termination, (a) held with the Company or
any of its Affiliates and (h) held with any other entities at the direction of,
or as a result of the Executive’s affiliation with, the Company or any of its
Affiliates. If for any reason this Section 4.5 is deemed to be insufficient to
effectuate such resignations, then Executive will, upon the Company’s request,
execute any documents or instruments that the Company may deem necessary or
desirable to effectuate such resignations. In addition, the Executive hereby
designates the Secretary or any Assistant Secretary of the Company and of any
Affiliate to execute any such documents or instruments as the Executive’s
attorney-in-fact to effectuate such resignations if execution by the Secretary
or any Assistant Secretary of the Company or Affiliate is deemed by the Company
or the Affiliate to be a more expedient means to effectuate such resignation or
resignations.
     4.6 Section 409A of the Code. Notwithstanding anything to the contrary in
this Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Code to this Agreement
and agree to cooperate fully and take appropriate reasonable actions to avoid
any such consequences under Section 409A of the Code, including delaying
payments and reforming the form of the Agreement if such action would reduce or
eliminate taxes and/or interest payable as a result of Section 409A of the Code.
In this regard, notwithstanding anything to the contrary in this Section 4, to
the extent necessary to comply with Section 409A of the Code, any payment
required under this Section 4 shall be deferred for a period of six (6) months,
regardless of the circumstances giving rise to or the basis for such payment.
5. Confidentiality, Work Product and Non-Competition and Non-Solicitation.
     5.1 Confidentiality.
          (a) In connection with the Executive‘s employment with the Company,
the Company promises to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
Confidential Information. At all times, both during and after the Employment
Period, the Executive shall not directly or indirectly: (i) appropriate.
download, print, copy, remove, use, disclose, divulge, communicate or otherwise
“Misappropriate” (as defined in Section 5.4(e) hereof) any Confidential
Information, including, without limitation. originals or copies of any
Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Executive’s employment or with the
prior written consent of the Chief Executive Officer; or (ii) take or encourage
any action that would circumvent, interfere with or otherwise diminish the value
or benefit of the Confidential Information to any of the Company Parties (as
defined in Section 5.4(b) hereof).
          (b) All Confidential Information, and all other information and
property affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the

11



--------------------------------------------------------------------------------



 



respective Company Parties, the appropriation, use and/or disclosure of which is
governed and restricted by this Agreement.
          (c) The Executive acknowledges and agrees that:
               (i) the Executive occupies a unique position within the Company,
and the Executive is and will be intimately involved in (the development and/or
implementation of Confidential Information;
               (ii) in the event the Executive breaches this Section 5.1 with
respect to any Confidential Information, such breach shall be deemed to be a
Misappropriation of such Confidential Information; and
               (iii) any Misappropriation of Confidential Information will
result in immediate and irreparable harm to the Company.
          (d) Upon receipt of any formal or informal request, by legal process
or otherwise, seeking the Executive’s direct or indirect disclosure or
production of any Confidential Information to any Person, the Executive shall
promptly and timely notify the Company and provide a description and, if
applicable, hand deliver a copy of such request to the Company. The Executive
irrevocably nominates and appoints the Company as the Executive’s true and
lawful attorney-in-fact to act in the Executive’s name, place and stead to
perform any act that the Executive might perform to defend and protect against
any disclosure of Confidential Information.
          (e) At any time the Company may request during or after the Employment
Period, the Executive shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Company Parties within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, the Company shall have the right of reasonable
access to review, inspect, copy and/or confiscate any Confidential Information
within the Executive’s possession, custody or control.
          (f) Upon termination or expiration of this Agreement, the Executive
shall immediately return to the Company all Confidential Information, and all
other information and property affecting or relating to the business of the
Company Parties, within the Executive’s possession, custody or control,
regardless of form or format, without the necessity of a prior Company request.
          (g) During the Employment Period, the Executive represents and agrees
that the Executive will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that the Executive will not bring onto the premises of the
Company or access such confidential or proprietary information or trade secrets
of such others, unless consented to in writing by said others, and then only
with the prior written authorization of the Company.

12



--------------------------------------------------------------------------------



 



     5.2 Work Product/Intellectual Property.
           (a) Assignment. The Executive hereby assigns to the Company all
right, title and interest to all “Work Product” (as defined in Section 5.4(h)
hereof) that (i) relates to any of the Company Parties’ actual or anticipated
business, research and development or existing or future products or services,
or (ii) is conceived, reduced to practice, developed or made using any
equipment, supplies, facilities, assets, information or resources of any of the
Company Parties (including, without limitation, any intellectual property
rights).
           (b) Disclosure. The Executive shall promptly disclose Work Product to
the Chief Executive Officer and perform all actions reasonably requested by the
Company (whether during or after the Employment Period) to establish and confirm
the ownership and proprietary interest of any of the Company Parties in any.
Work Product (including, without limitation, the execution of assignments,
consents, powers of attorney, applications .and other instruments). The
Executive shall not file any patent or copyright applications related to any
Work Product except with the written consent of the Chief Executive Officer.
     5.3 Non-Competition and Non-Solicitation.
          (a) In consideration of the Confidential Information being provided to
the Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
employment and/or continued employment with the Company, and the business
relationships, Company goodwill, work experience, client, customer and/or vendor
relationships and other fruits of employment that the Executive will have the
opportunity to obtain, use and develop under this Agreement, the Executive
agrees to the restrictive covenants stated in this Section 5.3.
          (b) During the Employment Period and until the end of the Restricted
Period (as defined in Section 5.4(g) hereof), the Executive agrees that the
Executive will not, directly or indirectly, on the Executive’s own behalf or on
the behalf of any other Person, within the United States of America or in any
other country or territory in which the businesses of the Company are conducted:
               (i) engage in a Competing Business (as defined in Section 5.4(c)
hereof), including, without limitation, by owning, managing, operating,
controlling, being employed by, providing services as a consultant or
independent contractor to or participating in the ownership, management,
operation or control of any Competing Business;
               (ii) induce or attempt to induce any customer, vendor, supplier,
licensor or other Person in a business relationship with any Company Party, for
or with which the Executive or employees working under the Executive’s
supervision had any direct or indirect responsibility or contact during the
Employment Period, (A) to do business with a Competing Business or (B) to cease,
restrict, terminate or otherwise reduce business with the Company for the
benefit of a Competing Business, regardless of whether the Executive initiates
contact;or
               (iii) (A) solicit, recruit, persuade, influence or induce, or
attempt to solicit, recruit, persuade. influence or induce anyone employed or
otherwise retained by any of

13



--------------------------------------------------------------------------------



 



the Company Parties (including any independent contractor or consultant), to
cease or leave their employment or contractual or consulting relationship with
any Company Party, regardless of whether the Executive initiates contact for
such purposes or (B) hire, employ or otherwise attempt to establish, for any
Person, any employment, agency, consulting, independent contractor or other
business relationship with any Person who is or was employed or otherwise
retained by any of the Company Parties (including any independent contractor or
consultant).
          (c) The parties hereto acknowledge and agree that, notwithstanding
anything in Section 5.3(h)(i) hereof, (i) the Executive may own or hold, solely
as passive investments, securities of Persons engaged in any business that would
otherwise be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (ii) the Executive may serve on the board
of directors (or other comparable position) or as an officer of any entity at
the request of the Board; provided, however, that in the case of investments
otherwise permitted under clause (i) above, the Executive shall not be permitted
to, directly or indirectly, participate in, or attempt to influence, the
management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
the Executive’s name to, any such Person.
          (d) The Executive acknowledges and agrees that, for purposes of this
Section 5.3, indirect acts by the Executive shall include, without limitation,
an act by the Executive’s spouse, ancestor, lineal descendant, lineal
descendant’s spouse, sibling or other member of the Executive’s immediate
family.
          (e) The Executive acknowledges that (i)the restrictive covenants
contained in this Section 5.3 hereof are ancillary to and part of an otherwise
enforceable agreement; such being the agreements concerning Confidential
Information and other consideration as stated in this Agreement, (ii) at the
time that these restrictive covenants are made, the limitations as to time,
geographic scope and activity to be restrained, as described herein, are
reasonable and do not impose a greater restraint than necessary to protect the
good will and other legitimate business interests of the Company, including
without limitation, Confidential Information (including trade secrets), client,
customer and/or vendor relationships, client and/or customer goodwill and
business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, (iv) based on the relevant
benefits and other new consideration provided for in this Agreement, including
without limitation, the disclosure and use of Confidential Information, the
restrictive covenants of this Section 5.3, as applicable according to their
terms, shall remain in full force and effect even in the event of the
Executive’s involuntary termination from employment, with or without Cause and
(v) the Executive has carefully read this Agreement and has given careful
consideration to the restraints imposed upon the Executive by this Agreement and
consents to the terms of the restrictive covenants in this Section 5.3, with the
knowledge that this Agreement may be terminated at any time in accordance with
the provisions hereof.

14



--------------------------------------------------------------------------------



 



     5.4 Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
          (a) An “Affiliate” of any specified Person means any other Person,
whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect-common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
          (b) “Company Parties” means the Company, and its direct and indirect
parents, subsidiaries and Affiliates, and their successors in interest.
          (c) “Competing Business” means any business that competes with any of
the Company Parties, including, without limitation, any enterprise that engages
in, owns or operates businesses that market, sell, distribute, manufacture or
otherwise are involved in the nutritional supplements industry.
          (d) Confidential Information.
               (i) Definition. “Confidential Information” means any and all
material, information, ideas, inventions, formulae, patterns, compilations,
programs, devices, methods, techniques, processes, know how, plans (marketing,
business, strategic, technical or otherwise), arrangements, pricing and other
data of or relating to any of the Company Parties (as well as their customers
and/or vendors) that is confidential, proprietary or trade secret (A) by its
nature, (B) based on how it is treated or designated by a Company Party,
(C) because the disclosure of which would have a material adverse effect on the
business or planned business of any of the Company Parties and/or (D) as a
matter of law.
               (ii) Exclusions. Confidential Information does not include
material, data, and/or information (A) that any Company Party has voluntarily
placed in the public domain, (B) that has been lawfully and independently
developed and publicly disclosed by third parties, (C) that constitutes the
general non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that otherwise enters the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.
               (iii) Inclusions. Confidential Information includes, without
limitation, the following information (including without limitation,
compilations or collections of information) relating or belonging to any Company
Party (as well as their clients, customers and/or vendors) and created,
prepared, accessed, used or reviewed by the Executive during or after the
Employment Period: (1) product and manufacturing information, such as
ingredients, combinations of ingredients and manufacturing processes; (2)
scientific and technical information, such as research and development, tests
and test results, formulae and formulations, studies and analysis; (3) financial
and cost information, such as operating and

15



--------------------------------------------------------------------------------



 



production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information and financial performance information; (4)
customer related information, such as customer related contracts, engagement and
scope of work letters, proposals and presentations, customer-related contacts,
lists, identities and prospects, practices, plans, histories, requirements and
needs, price information and formulae and information concerning client or
customer products. services, businesses or equipment specifications; (5) vendor
and supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price information, such as marketing and sales programs and
related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing
schedules and lists; (7) database, software and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including, but not limited to, e-mails, databases, word
processed documents, spreadsheets, notes, schedules, task lists, images and
video; (8) employee-related information, such as lists or directories
identifying employees, representatives and contractors, and information
regarding the competencies (knowledge, skill, experience), compensation and
needs of employees, representatives and contractors and training methods; and
(9) business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes. sample books, correspondence, lists and other written and
graphic business records.
          (e) “Misappropriate”, or any form thereof, means:
               (i) the acquisition of any Confidential Information by a Person
who knows or has reason to know that the Confidential Information was acquired
by theft, bribery, misrepresentation, breach or inducement of a breach of a duty
to maintain secrecy or espionage through electronic or other means (each, an
“Improper Means”); or
               (ii) the disclosure or use of any Confidential Information
without the express consent of the Company by a Person who (A) used Improper
Means to acquire knowledge of the Confidential Information, (B) at the time of
disclosure or use, knew or had reason to know that his or her knowledge of the
Confidential Information was (x) derived from or through a Person who had
utilized Improper Means to acquire it, (y) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use or (z) derived from or
through a Person who owed a duty to the Company to maintain its secrecy or limit
its use or (C) before a material change of his or her position, knew or had
reason to know that it was Confidential Information and that knowledge of it had
been acquired by accident or mistake.
          (f) “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, business trust, joint-stock
company, estate, trust, unincorporated organization, government or other agency
or political subdivision thereof or any other legal or commercial entity.

16



--------------------------------------------------------------------------------



 



          (g) “Restricted Period” means the longer of (i) twelve (12) months
after the date of termination of employment (the Executive’s last day of work
for the Company) or (ii) the period during which the Executive is receiving
payments from the Company pursuant to Section 4 hereof.
          (h) “Work Product” means all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).
     5.5 Remedies. Because the Executive’s services are unique and because the
Executive has access to Confidential Information, the Executive acknowledges and
agrees that if the Executive breaches any of the provisions of Section 5 hereof,
the Company may suffer immediate and irreparable harm for which monetary damages
alone will not be a sufficient remedy. The restrictive covenants stated in
Section 5 hereof are without prejudice to the Company’s rights and causes of
action at law.
     5.6 Interpretation: Severability.
          (a) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions and
the other obligations contained in this Agreement, and the Executive recognizes
that the Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.
          (b) The Executive acknowledges and agrees that the restrictive
covenants set forth in this Agreement are reasonable and necessary in order to
protect the Company’s valid business interests. It is the intention of the
parties hereto that the covenants, provisions and agreements contained herein
shall be enforceable to the fullest extent allowed by law. If any covenant,
provision or agreement contained herein is found by a court having jurisdiction
to be unreasonable in duration, scope or character of restrictions, or otherwise
to be unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the

17



--------------------------------------------------------------------------------



 



Company shall have any and all rights under applicable statutes or common law to
enforce its rights with respect to any and all Confidential Information or
unfair competition by the Executive.
6. Miscellaneous.
     6.1 Public Statements.
          (a) Media Nondisclosure. The Executive agrees that during the
Employment Period or at any time thereafter, except as may be authorized in
writing by the Company, the Executive will not directly or indirectly disclose
or release to the Media any information concerning or relating to any aspect of
the Executive’s employment or termination from employment with the Company
and/or any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
          (b) Non-Disparagement. The Executive agrees that during the Employment
Period or at any time thereafter, the Executive will not make any statements,
comments or communications in any form, oral, written or electronic to any Media
or any customer, client or supplier of the Company or any of its Affiliates,
which would constitute libel, slander or disparagement of the Company or any of
its Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Company or any
of its Affiliates; provided, however, that the terms of this Section 6.1(b)
shall not apply to communications between the Executive and, as applicable, the
Executive’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of procedure.
The Executive further agrees that the Executive will not in any way solicit any
such statements, comments or communications from others.
     6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, AND SUBJECT FURTHER TO THE RIGHT OF THE
COMPANY TO OPT OUT OF ARBITRATION AS STATED IN SECTION 6.2(B) HEREOF, BINDING
ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR
CONTROVERSIES, WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES
HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT
BY OR TERMINATION FROM THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF
DAMAGES, OR THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE)
(COLLECTIVELY, “DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND
WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE
ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT.

18



--------------------------------------------------------------------------------



 



          (a) Mediation First. In the event either party provides a notice of
arbitration of any Dispute to the other party, the parties shall promptly
proceed to make a good-faith effort to settle the Dispute by agreement, in a
full-day, non-binding mediation with a mediator selected from a panel of
mediators of JAMS. The mediation will be governed by JAMS mediation procedures
in effect at the time of the mediation. The parties shall equally bear the costs
for mediation, including the mediator’s fees; provided, however, that the
parties shall each bear their own individual costs and attorneys’ fees for
mediation. If for any reason JAMS cannot serve as the mediation administrator,
the Company may select an alternative mediation administrator, such as the
American Arbitration Association (“AAA”), to serve under the terms of this
Agreement. The Executive may, but is not required to, be represented by counsel
in mediation. Any mediators proposed for the panel provided for in this
Section 6.2(a) must be available to serve in the Agreed Venue.
          (b) Company Opt-Out.
               (i) In the event that the parties fail to settle the Dispute at
the mediation required by Section 6.2(a) of this Agreement, the Company shall
have thirty (30) days after the conclusion of the full-day mediation to opt out
of arbitration. The Company may do so only by written notice provided to the
Executive and JAMS. Providing such notice within the time requirements of this
Agreement will render Section 6.2 of this Agreement and its subparts (the
“Arbitration Provision”) otherwise inapplicable and of no effect as to all
parties to this Agreement, but only with regard to the Dispute raised in the
notice of arbitration sent pursuant to Section 6.2(a) above.
               (ii) It is the intention of the parties hereto that the terms of
the Arbitration Provision shall be enforceable to the fullest extent allowed by
law. However, if any terms of the Arbitration Provision (including, without
limitation, the terms of the Section 6.2(b)(i) Company Opt-Out) are adjudicated
to be invalid, illegal or unenforceable, then the parties hereby stipulate and
agree that (A) the adjudicating authority may and hereby is requested to modify
the effect and/or interpret such terms so that they become valid, legal and
enforceable and are as like the original terms as possible; (B) such terms will
not affect any other terms of the Arbitration Provision or this Agreement;
(C) if for any reason the terms in question cannot be modified or interpreted in
accordance with this subsection, then the Arbitration Provision will be
reformed, construed and enforced as if such terms never had been contained
herein and/or have been severed herefrom; (D) such invalidity, illegality or
unenforceability will not take effect in any other jurisdiction absent a
separate adjudication to that effect; and (E) the remainder of this Agreement
shall continue in full force and effect.
          (c) Procedure Generally. In the event that the parties fail to settle
at the mediation required by this Agreement, and the Company does not exercise
its right to opt out of arbitration as provided in Section 6.2(b) above, the
parties agree to submit the Dispute to a single arbitrator selected from a panel
of JAMS arbitrators. The arbitration will be governed by the JAMS Comprehensive
Arbitration Rules and Procedures in effect at the time the arbitration is
commenced, subject to the terms and modifications of this Agreement. If for any
reason JAMS cannot serve as the arbitration administrator or cannot fulfill the
panel requirements of the

19



--------------------------------------------------------------------------------



 



Arbitration Provision, the Company may select an alternative arbitration
administrator, such as AAA, to serve under the terms of this Agreement.
          (d) Arbitrator Selection. To select the arbitrator, the parties shall
make their, respective strikes from a panel of former federal court judges and
magistrates, to the extent available from JAMS (the “First Panel”). If the
parties cannot agree upon an arbitrator from the First Panel or if such a panel
is not available from JAMS, then the parties will next make their respective
strikes from a panel of former Pennsylvania state court trial and appellate
judges, to the extent available from JAMS (the “Second Panel”). Any arbitrators
proposed for the First and Second Panels provided for in this Section 6.2(d)
must be available to serve in the Agreed Venue. If the parties cannot agree upon
an arbitrator from the Second Panel or if such a panel is not available from
JAMS, then. the parties will next make their respective strikes from the panel
of all other JAMS arbitrators available to serve in the Agreed Venue.
          (e) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF
ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY
COURT PROCEEDING, UNDER ‘THIS AGREEMENT) SHALL BE ALLEGHENY COUNTY, PENNSYLVANIA
(THE “AGREED VENUE”).
          (f) Authority and Decision. The arbitrator shall have the authority to
award the same damages and other relief that a court could award. The arbitrator
shall issue a reasoned award explaining the decision and any damages awarded.
The arbitrator’s decision will be final and binding upon the parties and
enforceable by a court of competent jurisdiction. The. parties will abide by and
perform any award rendered by the arbitrator. In rendering the award, the
arbitrator shall state the reasons therefor, including (without limitation) any
computations of actual damages or offsets, if applicable.
          (g) Fees and Costs. In the event of arbitration under the terms of
this Agreement, the fees charged by JAMS or other arbitration administrator and
the arbitrator shall be borne by the parties as determined by the arbitrator,
except for any initial registration fee, which the parties shall bear equally.
Otherwise, the parties shall each bear their own costs, expenses and attorneys’
fees incurred in arbitration; provided, however, that the prevailing party shall
be entitled to recover and have awarded its attorneys’ fees, court costs,
arbitration expenses, and its portion of the fees and costs charged by JAMS or
other arbitration administrator, regardless of which party initiated the
proceedings, in addition to any other relief to which it may be entitled. The
Executive may, but is not required to, be represented by counsel in arbitration.
          (h) Limited Scope. The following are excluded from binding arbitration
under this Agreement: claims for workers’ compensation benefits or unemployment
benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.
     6.3 Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable

20



--------------------------------------------------------------------------------



 



relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive venue of
any such proceeding shall be in the Agreed Venue. The parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue, (b) to
waive any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court and (c) that neither party shall be required to post
any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.
     6.4 Settlement of Existing Rights. In exchange for the other terms of this
Agreement, the Executive acknowledges and agrees that: (a) the Executive’s entry
into this Agreement is a condition of employment and/or continued employment
with the Company, as applicable; (b) except as otherwise provided herein, this
Agreement will replace any existing employment agreement between the parties and
thereby act as a novation, if applicable; (c) the Executive is being provided
with access to Confidential Information, including, without limitation,
proprietary trade secrets of one or more Company Parties, to which the Executive
has not previously had access; (d) all Company inventions and intellectual
property developed by the Executive during any past employment with the Company
and all goodwill developed with the Company’s clients, customers and other
business contacts by the Executive during any past employment with Company, as
applicable, is the exclusive property of the Company; and (e) all Confidential
Information and/or specialized training accessed, created, received or utilized
by the Executive during any past employment with Company, as applicable, will be
subject to the restrictions on Confidential Information described in this
Agreement, whether previously so agreed or not.
     6.5 Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.
     6.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles of conflict of laws.
     6.7 Successors and Assigns; Binding Agreement. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation or sale of all or
substantially all of such Person’s assets or equity interests.

21



--------------------------------------------------------------------------------



 



     6.8 Representation by Counsel; Independent Judgment. Each of the parties
hereto acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
     6.9 Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.
     6.10 Survival. The provisions of Sections 4.3(e), 5 and 6 hereof shall
survive the termination of this Agreement.
     6.11 Notices. All notices and communications hereunder shall be in writing
and shall be deemed properly given and effective when received, if sent by
facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:
If to the Company, to:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: Chief Executive Officer
If to the Executive, to:
Gerald J. Stubenhofer. Jr.
at the most recent address of the
Executive on file with the Company
or to such other address as one party may provide in writing to the other party
from time to time.
     6.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
     6.13 Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.

22



--------------------------------------------------------------------------------



 



     6.14 No Third Party Beneficiary Rights. Except as otherwise provided in
this Agreement, no entity shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.
     6.15 Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under Federal, state or local law and any
additional withholding to which Executive has agreed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, to be effective for all purposes as of
the Effective Date.

                  WITNESS/ATTEST:       GENERAL NUTRITION CENTERS, INC.    
 
               
 
      By:   /s/ Joseph Fortunato    
 
               
 
          Name: Joseph Fortunato    
 
          Title:    President and Chief Executive Officer    
 
                        EXECUTIVE    
 
               
 
      By:   /s/ Gerald J. Stubenhofer, Jr.    
 
               
 
          Name: Gerald J. Stubenhofer, Jr.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Change of Control
     For purposes of this Agreement, a “Change of Control” means, and shall be
deemed to have occurred upon the occurrence of, any one of the following events:
     (i) the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction) in one or more
transactions by any individual, entity (including any employee benefit plan or
any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (for purposes of this
definition only, a “Person”), other than any acquisition by any Permitted Holder
or any of its Related Parties or a Permitted Group, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of shares
or other securities (as defined in Section 3(a)(10) of the Exchange Act)
representing 50% or more of either (1) the Common Stock or (2) the combined
voting power of the securities of GNC entitled to vote generally in the election
of directors of the GNC Board (the “GNC Voting Securities”), in each case
calculated on a fully diluted basis after giving effect to such acquisition;
provided, however, that none of the following acquisitions shall constitute a
Change of Control as defined in this clause (i): (A) any acquisition by any
Person or group of Persons consisting solely of stockholders of GNC on the
Effective Date, (B) any acquisition so long as such acquisition does not result
in any Person (other than any stockholder or stockholders of GNC on the
Effective Date), beneficially owning shares or securities representing 50%, or
more of either the Common Stock or GNC Voting Securities, (C) any acquisition,
after which the Permitted Holders or their Related Parties have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the GNC Board; or
     (ii) any election has occurred of Persons to the GNC Board that causes
two-thirds of the GNC Board to consist of Persons other than (A) Persons who
were members of the GNC Board on the Effective Date and (B) Persons who were
nominated for elections as members of the GNC Board at a time when two-thirds of
the GNC Board consisted of Persons who were members of the GNC Board on the
Effective Date; provided, however, that any Person nominated for election by a
GNC Board at least two-thirds of whom constituted Persons described in clauses
(A) or (B) or by Persons who were themselves nominated by such GNC Board shall,
for this purpose, be deemed to have been nominated by a GNC Board composed of
Persons described in clause (A); or
     (iii) approval by the stockholders of GNC of (A) a complete liquidation or
dissolution of GNC or the Company or (B) the sale or other disposition (other
than a merger or consolidation) of all or substantially all of the assets of GNC
and its subsidiaries, taken as a whole, to any Person other than a Permitted
Holder or a Related Party of a Permitted Holder; or
     (iv) the Company ceases to be a direct or indirect wholly owned subsidiary
of GNC.
     For purposes of this definition, the following terms shall have the
following meanings:
          (1) “Ares” means Ares Corporate Opportunities Fund II, L.P.

A-1



--------------------------------------------------------------------------------



 



          (2) “GNC Board” means the Board of Directors of GNC.
          (3) “OTPP” means Ontario Teachers’ Pension Plan Board.
          (4) “Permitted Group” means any group of investors that is deemed to
be a “person” (as that term is used in Section 13(d) of the Exchange Act) at any
time prior to GNC’ initial public offering of common stock, solely by virtue of
the Stockholders Agreement by and among GNC, Ares, OTPP, the Executive, and the
other parties thereto, as the same may be amended, modified or supplemented from
time to time.
          (5) “Permitted Holder” means Ares, Ares Management, Inc., Ares
Management LLC and OTPP.
          (6) “Related Party” means:
               (x) any controlling equityholder, managing general partner or
majority-owned subsidiary, of any Permitted Holder;
               (y) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding an 80% or more controlling interest of
which consist of any one or more Permitted Holders and/or such other Persons
referred to in the immediately preceding clause (x): or
               (z) any investment fund or similar entity managed by any one or
more Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (x) or (Y).
     Notwithstanding anything to the contrary in this Exhibit A, the definition
of Change of Control shall be interpreted consistently with the definition of
“Change of Control” contained in Section 409A of the Code and regulations and
guidance issued by the Internal Revenue Service under Section 409A of the Code,
including IRS Notice 2005-1.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Fringe Benefits
     1. Health insurance in accordance with the Company’s health insurance plan
or program in effect from time to time (with eligibility beginning on the first
of the month following 30 days of employment).
     2. Prescription drug coverage in accordance with the Company’s health
insurance plan or program, or separate prescription drug coverage plan or
program, in effect from time to time (with eligibility beginning on the first of
the month following 30 days of employment).
     3. Dental insurance in accordance with the Company’s dental insurance plan
or program in effect from time to time (with eligibility beginning on the first
of the month following 30 days of employment).
     4. Long-term disability insurance in accordance with the Company’s
long-term disability insurance plan or program in effect from time to time (with
eligibility beginning on the first of the month following 30 days of
employment).
     5. Short-term disability insurance in accordance with the Company’s
short-term insurance plan or program in effect from time to time (with
eligibility beginning on the first of the month following 30 days of
employment).
     6. Life insurance coverage in amount equal to one (1) times Base Salary
(with eligibility beginning on the first of the month following 30 days of
employment).
     7. Automobile allowance in an annual amount equal to $5,000, which shall be
paid in 26 equal bi-weekly installments each year in accordance with the
Company’s normal payroll practices and procedures in effect from time to time.
     8. Professional Assistance with an annual value in an amount equal to
$3,500, which shall be paid in 26 equal bi-weekly installments each year in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time.
     9. A supplemental retirement allowance in an annual amount equal to
$10,000, which shall be paid in 26 equal bi-weekly installments each year in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time.
     10. A financial planning and tax preparation allowance in an amount equal
to $3,000 per year, which shall be paid in 26 equal hi-weekly installments each
year in accordance with the Company’s normal payroll practices and procedures in
effect from time to time.
     11. A downtown Pittsburgh parking lease with an annual value in an amount
equal to $2,640.
     12. A one-time signing bonus of $25,000 to be paid to the Executive within
the first 90 days of the Employment Period.

B-1



--------------------------------------------------------------------------------



 



     13. The Company will pay for the Executive’s reasonable continuing legal
education costs, state bar dues and other reasonable expenses relating to the
Executive’s license to practice law.

B-2